This judgment was affirmed at the present term, and is now before us on rehearing. It is contended *Page 91 
that we were in error in holding that the remark of the trial court excluding testimony was not of sufficient importance to require a reversal. In the original opinion it was said: "The remark of the court was improper and should not have been indulged; but the testimony was not admitted and the bill does not show what the answer of the witness would have been. If this bill had shown that the answer would have been that witness was drunk, it might have raised a very serious question. It would have tended very seriously to have impaired his testimony before the jury; and it would have been a comment adversely to the witness, and therefore adverse to appellant's cause in conveying to the mind of the jury the opinion of the court in regard to the testimony of a drunken witness." As stated in the original opinion, the court qualified the bill by stating: "The remark of the court was made while defendant's counsel was engaged in an apparent effort to discredit his own witness by seeking to either make him admit that he was drunk at the time inquired about, or if he denied he was drunk, then to impeach him as to such fact. The court so understanding the matter, in a jocular spirit, and possibly from some impatience, addressed the remark complained of to defendant's counsel. I am unable to see how defendant could have been injured by the remark, for it was a comment, not upon evidence admitted but upon that which was excluded; and if any party could complain of it, it was the prosecution, whose main witness, John Harris, it was conceded, was drinking, and was proved by some witnesses to have been drunk on the occasion of the alleged robbery." This exception was met in the former opinion upon the theory that it was upon rejected and not admitted testimony. It was then stated and reiterated that the remark of the court should not have been indulged.
Upon a more careful investigation of the matter we are of opinion that the remark was more far reaching than at first thought. The judge himself explained the remark as reflecting upon the prosecuting witness Harris, and if complaint could be alleged it should come from the prosecution and not the defense. It was in evidence that appellant took the stand in his own behalf; and it was further in evidence that defendant was drinking heavily, and some of the testimony goes to show that he was drunk on the night of the alleged robbery, as was Sims, whose name was mentioned as a witness in the bill of exceptions. If the trial court was right in stating that it would have reflected upon prosecuting witness Harris, and his remark was sweeping enough to reach other witnesses besides Sims, then defendant himself was included within that category. The remark of the court was calculated to impress the jury with the fact that the court did not believe the evidence of those witnesses who testified in the case, including defendant, who were under the influence of liquor, amounted to anything and thereby discredited their testimony in the minds of the jury. We are therefore of opinion that we were in error in not reversing the judgment for this reason on a former day of the term. We are further of opinion that it was *Page 92 
such error as requires a reversal. The rehearing is granted, and the judgment of affirmance is set aside, and the cause remanded.
Rehearing granted; reversed and remanded.
Brooks, Judge, absent.